In an action for a mandatory injunction, money damages and other relief, by the owner of a dock or wharf fronting on the Hudson River in the Village of Ossining and used inter alia for the storage and anchorage of boats, plaintiff appeals from an order of the Supreme Court, Westchester County, entered August 30, 1962, which denied her motion to enjoin, pendente lite, interference by the defendants with her access to or egress from the westerly side of said dock. Order affirmed, without costs, and with leave to plaintiff to renew her motion in the event that, within 10 days after entry of the order hereon, defendants shall fail to stipulate in writing that the action may be noticed for trial for the next term of the court and that the action may be accorded a preference in trial for a day certain, subject to the approval of the Justice presiding. In affirming the order of Special Term, we express no opinion concerning plaintiff’s remedies or the nature and extent of the relief to which plaintiff, if successful at the trial, may be entitled. In view of all the facts and circumstances set forth on this motion, the interests of justice require that the trial of the action should proceed as promptly as possible. Beldock, P. J., Kleinfeld, Christ, Rabin and Hopkins, JJ., concur.